Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-14 are allowed.

The primary reason independent claim 1, and similarly independent claim 8, are allowable because the closest prior art of record, US 2004/0219917 by Love et al., fails to teach or fairly suggest either alone or in combination with the prior art of record a base station comprising a receiver and a transmitter configured to cause the base station to: transmit, to a primary downlink cell, a first scheduling assignment for a first uplink transmission; receive first data in the first uplink transmission to at least a primary uplink cell using a first hybrid automatic repeat request (HARQ) process; transmit, to the primary downlink cell, a second scheduling assignment indicating, the second scheduling assignment indicating a hybrid automatic repeat request (HARQ) process identification of the first HARQ process, a modulation and coding set (MCS), and a transmission time opportunity; and receive the first data in a second uplink transmission using the first HARQ process, the MCS, and the transmission time opportunity, wherein the first data is received in a transmission based on the HARQ process identification.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466